Citation Nr: 0513245	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.  

2.  Entitlement to service connection for right carpal tunnel 
syndrome.  

3.  Entitlement to service connection for a speech disorder.  

4.  Entitlement to an increased in the 20 percent evaluation 
currently assigned for lumbosacral strain with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1976 to March 
1983.  

By rating action in June 1983, the RO denied service 
connection for a left knee disability.  A notice of 
disagreement was received in July 1983, and a statement of 
the case was issued later in July 1983.  However, the veteran 
did not perfect an appeal, and that rating decision became 
final in June 1984.  

By rating action in June 2000, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a left knee disability.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO which 
denied the veteran's request to reopen the claim of service 
connection for a left knee disability, denied service 
connection for right carpal tunnel syndrome (CTS) and a 
speech disorder, and denied an increased rating for the low 
back disability.  A videoconference hearing before the 
undersigned member of the Board was held in July 2004.  

At the personal hearing, the veteran raised the additional 
issues of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU) and 
service connection for a left knee disability secondary to 
the service-connected low back disability.  These issues are 
not inextricably intertwined with the issues currently on 
appeal and have not been developed for appellate review.  
Accordingly, these issues are referred to the RO for 
appropriate action.  

The issue of an increased rating for the low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a left knee disability was last 
finally denied by an unappealed rating decision by the RO in 
June 2000.  

3.  The additional evidence received since the June 2000 
rating decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  A right wrist disability, including carpal tunnel 
syndrome (CTS) was not present in service or until many years 
after service, and there is no competent medical evidence 
that any current right CTS is related to service.  

5.  The veteran is not shown to have a speech disorder at 
present that is related to service.  


CONCLUSIONS OF LAW

1.  The June 2000 RO decision, which found that no new and 
material evidence had been received to reopen the claim for 
service connection for a left knee injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left knee 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2004).  

3.  The veteran does not have right carpal tunnel syndrome 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  

4.  The veteran does not have a speech disorder due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim, as is 
the circumstance in the case now before the Board.  

As such, the Board concludes that there is no error that 
would prohibit consideration of this matter.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the April 2002 rating decision, the October 2002 
statement of the case, and in the letter sent to the veteran 
in November 2001 have provided the veteran with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran and his wife testified before the 
undersigned member of the Board via videoconference hearing 
in July 2004.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Concerning the claim pertaining to service connection for a 
right wrist carpal tunnel syndrome, and a speech disorder, 
the Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

New & Material Evidence

Service connection for a left knee disability was last 
finally denied by the RO in June 2000.  There was no appeal 
of this decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim is pertinent in the consideration 
of the current claim for hypertension.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2003).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

At the time of the RO decision in June 1983 which denied 
service connection for a left knee injury, the evidence 
considered included the veteran's service medical records and 
a May 1983 VA examination report.  

The service medical records showed treatment for left knee 
pain on occasion in 1982.  The veteran denied any history of 
trauma and there were no abnormal findings on examination in 
August 1982.  X-ray studies of the left knee were normal.  
The veteran specifically denied any knee problems on a Report 
of Medical History for separation from service in March 1983, 
and no pertinent abnormalities were noted on examination at 
that time.  

The May 1983 VA examination report showed no abnormal 
findings of the left knee.  The veteran had full range of 
motion and there was no evidence of tenderness, swelling, 
heat, or redness.  X-ray studies of the knee were negative.  
The impression included left knee pain with no positive 
findings.  

Based on the information above, the RO concluded that there 
was no evidence of a current left knee disability, and denied 
the claim in June 1983.  The veteran did not perfect an 
appeal and that decision became final in June 1984.  
38 C.F.R. §§ 20.1103, 20.302.  

The evidence of record at the time of the June 2000 rating 
decision included all of the information discussed above and 
additional VA and private medical records from 1983 to 2000.  
The medical reports were primarily for treatment of numerous 
unrelated maladies and showed only occasional complaints of 
left knee pain, often described as radiating pain down both 
legs.  There were no objective left knee findings noted on 
any of the reports.  VA x-ray studies of the left knee in May 
1989 and 1997 were negative.  A July 1998 outpatient report 
found no limitation or motion or any objective evidence of 
other abnormalities.  Nonetheless, the examiner offered a 
diagnosis of early osteoarthritis of the left knee.  
Subsequent VA treatment records in September 1999 found no 
manifestations of any left knee problem.  The veteran was 
able to move his left knee without pain and there was no 
evidence of any swelling, redness, stiffness, or weakness in 
the knee.  

In June 2000, the RO found that the evidence added to the 
record was not new and material and denied the veteran's 
request to reopen the claim of service connection for a left 
knee disability.  The veteran and his representative were 
notified of this decision and did not appeal.  

The evidence added to the record since the June 2000 rating 
decision included additional private and VA medical records 
from October 2000 to the present, including several VA 
examination reports, and a transcript of a video conference 
hearing before the undersigned member of the Board in July 
2004.  

The medical reports are essentially cumulative and redundant 
of information previously considered and do not provide any 
new or probative information concerning the left knee.  
Moreover, none of the additional medical evidence relates the 
veteran's current left knee complaints to military service.  

At the hearing, the veteran testified, in part, that he 
injured his left knee during basic training and that he had 
chronic problems with the knee ever since.  The veteran, as a 
lay person, may testify to his personal observations 
regarding his knee; however, he is not competent to offer a 
medical opinion, nor does such testimony provide a sufficient 
basis for reopening a previously disallowed claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current left knee 
problems to service.  The medical reports do not offer any 
new probative information and are merely cumulative of 
evidence already of record.  Therefore, a basis to reopen the 
claim of service connection for a left knee disability has 
not been presented.  Accordingly, the appeal is denied.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1131 (West 2002).  

Service connection may also be granted for other organic 
disease of the nervous system, if manifested to a compensable 
degree within one year of separation from service provided 
the rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Carpel Tunnel Syndrome (CTS)

Other than an injury to the ring finger of the right hand in 
October 1978, the service medical records are negative for 
any complaints, treatment, or abnormalities referable to any 
right wrist injury during service.  On a Report of Medical 
History for separation from service in March 1983, the 
veteran specifically denied any swollen or painful joints, 
arthritic type pain, or any bone, joint or other deformity.  
On examination at that time, his upper extremities were 
normal and there was no indication of any impairment or 
abnormality referable to the right wrist.  

The veteran made no mention of any right wrist problems on 
his original application for VA compensation benefits 
received in April 1983, and no pertinent abnormalities were 
noted on VA examination in May 1983.  

The first evidence of any right wrist problem was noted on a 
VA progress note in July 1989.  At that time, the veteran 
reported a six month history of pain, numbness, and weakness 
in his right hand.  He could not recall any injury to the 
hand, wrist or remainder of the right upper extremity.  The 
veteran underwent right carpal tunnel release in August 1989.  

The current medical evidence of record does not show a right 
wrist injury or CTS in service or until many years after 
discharge from service  The earliest evidence of CTS was in 
1989, some 6 years following the veteran's discharge from 
service.  Moreover, there is no competent medical evidence 
relating the veteran's CTS to service.  

While the veteran may believe that his CTS is related to 
military service, he has presented no competent evidence to 
support his contentions.  Where a determinative issue 
involves medical causation or a medical diagnosis, a lay 
opinion is not sufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Inasmuch as there is no evidence of CTS in service and no 
competent medical evidence that any current CTS was related 
to military service, the Board finds that there is no basis 
to grant service connection.  

Speech Disorder

The service medical records are negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
speech problems.  The veteran sustained a head injury during 
service.  However, the records did not show any complaints or 
findings suggesting any impairment of speech.  The veteran 
made no mention of any speech problems at the time of his 
separation examination in March 1983, and no pertinent 
abnormalities were noted at that time.  

The veteran made no mention of any speech problems on his 
original application for VA compensation in April 1983 or 
when examined by VA in May 1983, and no pertinent 
abnormalities were noted on examination at that time.  

The first complaint of a speech problem was in November 1984.  
A VA psychological note at that time indicated that the 
veteran had a mild fluency problem (or stuttering) 
characterized primarily by initial sound and whole word 
repetitions.  No secondary mannerisms were noted.  No 
diagnosis was offered.  

A VA speech evaluation report in December 2003 indicated that 
the veteran was fluent and that his speech was 100 percent 
intelligible during a 60 minute assessment.  The veteran was 
noted to have a dialect problem and poor reading 
comprehension.  Minimal left lingual weakness and bilateral 
nasal air emission were also noted.  A specific diagnosis or 
speech disorder was not indicated.  

In the instant case, the veteran has presented no competent 
medical evidence that he has a speech disorder at present 
that is related to military service.  While the veteran 
asserts that his current speech problems are related to 
military service, he, as a lay person, is not competent to 
offer an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

Inasmuch as there is no evidence of a speech disorder in 
service, and no competent medical evidence relating any 
current disability to military service, the Board finds that 
there is no basis to grant service connection.  Accordingly, 
the appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a left knee disability, 
the appeal is denied.  

Service connection for right carpal tunnel syndrome is 
denied.  

Service connection for a speech disorder is denied.  


REMAND

Although the veteran was afforded a QTC examination of the 
spine in January 2002, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment of the veteran's low back disability 
under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In that case, the Court held 
that any identified functional loss should be, if feasible, 
expressed in terms of additional range of motion loss.  
Furthermore, it appears that the claims file was not made 
available to the examiner for review.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole-recorded history.  See also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); and Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Given the absence of relevant clinical information concerning 
functional loss, the Board finds that the current medical 
evidence of record is inadequate and that further development 
of the record is necessary.  Comprehensive findings 
conforming to the regulations are needed to evaluate the 
claim.  "The Board's consideration of factors which are 
wholly outside the rating criteria provided by the regulation 
is error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

As the appeal must be remanded on other grounds, the RO 
should consider the private medical evidence received at the 
RO in July 2004, to which the veteran waived initial RO 
consideration.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for any low back problems 
since April 2004.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, the veteran should be so 
informed and it should be documented in 
the claims folder.  

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  In addition, the examiners must 
be provided copies of all revisions of 
the rating criteria for intervertebral 
disc syndrome, so that findings (or the 
lack thereof) comporting with such 
criteria can be made.  The examiners 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  

The orthopedic examiner should respond to 
the following:  

I.  Note any limitation of motion in 
the lumbar spine, and indicate what 
is considered normal range of 
motion.  

II.  Indicate whether there is 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, abnormal mobility on 
forced motion, or muscle spasm on 
extreme forward bending.  

III.  Indicate whether the lumbar 
spine exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  If applicable, the examiner 
should provide a response to the 
following:  

I.  Does the veteran suffer 
recurring attacks of intervertebral 
disc syndrome referable to the low 
back disability?  If so, indicate 
the degree of intermittent relief he 
experiences between those attacks.  
The examiner should further note 
whether any intervertebral disc 
syndrome that may be present results 
in incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  Is there evidence of neuropathy 
with characteristic pain 
attributable to the low back 
disability?  If so, the examiner 
should note whether the neuropathy 
results in demonstrable muscle spasm 
or any other neurological findings 
appropriate to the site of the 
diseased disc.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised via letter, that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the low back 
disability have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
the old and revised rating criteria for 
the musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  See also 
VAOPGCPREC 23-97 and Esteban v. Brown, 6 
Vet. App. 259 (1994).  The RO's 
consideration should include the 
applicable diagnostic criteria for the 
spine in effect at the time of the 
veteran's claim as well as all revisions.  
In this regard, it is noted that 
application of the new regulations is not 
appropriate prior to the effective date 
of the regulation change.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


